 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ISMAEL A. CASTRO, State Bar No. 85452
     Supervising Deputy Attorney General
 3   JUDY WONG, State Bar No. 299990
     LAURIE ADAMSON, State Bar No. 242795
 4   Deputy Attorneys General
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-6095
       Fax: (916) 324-5567
 7     E-mail: Laurie.Adamson@doj.ca.gov
     Attorneys for Xavier Becerra, Attorney General of
 8   California, and Pat Leary, Acting Director of
     California Department of Social Services
 9
                                    IN THE UNITED STATES DISTRICT COURT
10
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     TEEN RESCUE, CARLTON WILLIAMS                               2:19-cv-00457-JAM-EFB
13   as an individual and on behalf of all others
     similarly situated,                                       STIPULATION TO EXTEND JOINT
14                                                             STATUS REPORT AND DISCOVERY
                                                   Plaintiffs, PLAN PURSUANT TO RULE 26(f) and
15                                                             ORDER
                        v.
16                                                               Date:             August 30, 2019
                                                                 Courtroom:        6, 14th floor
17   XAVIER BECERRA, Attorney General of                         Judge:            Hon. Judge John A. Mendez
     the State of California, in his official                    Action Filed:     March 13, 2019
18   capacity, WILLIAM LIGHTBOURNE,
     Director of the State Department of Social
19   Services, in his official capacity, Butte
     County Department of Children's Services
20   Division ad DOES 1-50,
21                                              Defendants.
22

23             Pursuant to Local Rule 144(a), Plaintiff Carlton Williams,1 as an individual and on behalf
24   of all others similarly situated, and Defendants Xavier Becerra, in his official capacity as
25   Attorney General of the State of California and Pat Leary,2 in her official capacity as Acting
26
               1
                   This Court dismissed Teen Rescue’s claim on April 11, 2019. See Court Docket (CD)
27   21.
               2
            Pat Leary has succeeded William Lightbourne and is Acting Director of California
28   Department of Social Services.
                                                 1
           Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                                JAM-EFB)
 1   Director of the California Department of Social Services, by and through their attorneys of
 2   record, agree and STIPULATE that the time to meet and confer and to submit to the Court a joint
 3   status report that includes a discovery plan is as follows:
 4             WHEREAS, Defendants filed a Motion to Dismiss that is pending before this Court and
 5   the hearing date for the Motion to Dismiss is set on July 30, 2019 at 1:30 P.M. See ECF 24, 25.
 6             WHEREAS, counsel for Defendants and Plaintiff met and conferred telephonically on
 7   April 26, 2019 to discuss Rule 26(f) disclosures and discovery plan.
 8             WHEREAS, both counsel agree that in light of the current posture of this case, the time
 9   for filing joint status report (due on May 17, 2019) and initial disclosures (due on May 29, 2019)
10   should extend to after this Court’s hearing on the pending Motion to Dismiss (on July 30, 2019)
11   to August 30, 2019.
12             WHEREAS, the parties have not previously extended time to file a joint status report.
13             NOW THEREFORE, BASED ON THE FOREGOING FACTS, THE PARTIES
14   HEREBY STIPULATE THAT the last day to file a joint status report pursuant to Rule 26 is
15   extended to August 30, 2019.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                               2
           Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                                JAM-EFB)
 1          IT IS SO STIPULATED AND AGREED.
 2   Dated: April 30, 2019                                       Respectfully submitted,
 3                                                               XAVIER BECERRA
                                                                 Attorney General of California
 4                                                               ISMAEL A. CASTRO
                                                                 Supervising Deputy Attorney General
 5                                                               JUDY WONG
                                                                 Deputy Attorney General
 6
                                                                 /s/ Laurie Adamson
 7
                                                                 LAURIE ADAMSON
 8                                                               Deputy Attorney General
                                                                 Attorneys for Xavier Becerra, Attorney
 9                                                               General of California, and Pat Leary,
                                                                 Acting Director of California Department
10                                                               of Social Services
11
                                                                 Pacific Justice Institute
12
                                                                 /s/ Kevin T. Snider
13
                                                                 KEVIN T. SNIDER
14                                                              Chief Counsel
                                                                Attorneys for Plaintiff Carlton Williams, on
15                                                              behalf of all others similarly situated
16

17
     SA2019101170
18   13688798.docx

19

20

21

22

23

24

25

26

27

28
                                                            3
        Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                             JAM-EFB)
 1                                                      ORDER
 2

 3          Based on the parties’ Stipulation, above, IT IS HEREBY SO ORDERED THAT the last

 4   day to file a joint status report pursuant to Rule 26, in the above-entitled action be extended to

 5   August 30, 2019, pursuant to Local Rule 144(a).

 6

 7   DATE: 4/30/2019                                    /s/ John A. Mendez_______________________
                                                        HONORABLE JOHN A. MENDEZ
 8                                                      UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            4
        Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                             JAM-EFB)
